
	

115 HR 5323 RH: Derivatives Fairness Act
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 691
		115th CONGRESS2d Session
		H. R. 5323
		[Report No. 115–893]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2018
			Mr. Davidson introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 7, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 19, 2018
		
		
			
		
		A BILL
		To amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to establish an exemption
			 from the credit valuation adjustment calculation for uncleared derivatives
			 transactions with end-users so that United States companies are not
			 disadvantaged, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Derivatives Fairness Act. 2.Credit valuation adjustment relief (a)In generalThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5361 et seq.), is amended by inserting after section 176 the following new section:
				
 177.Credit valuation adjustmentPrudential risk-based capital requirements and generally applicable risk-based capital requirements established by the appropriate Federal banking agencies shall not apply a fair value adjustment to reflect counterparty credit risk in valuation of over-the-counter derivative contracts with respect to transactions with a counterparty that—
 (1)is described under section 2(h)(7)(A) of the Commodity Exchange Act; (2)is a person or class of persons that meets any qualifications required by a regulation issued by the Commodity Futures Trading Commission with respect to such person or class of persons qualifying for an exemption under section 4(c)(1) of the Commodity Exchange Act from the requirements of section 2(h)(1)(A) of such Act; or
 (3)is an affiliate that meets the requirements for an exception under section 2(h)(7)(D) of the Commodity Exchange Act..
 (b)Conforming amendmentThe table of contents in section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 note) is amended by inserting after the item relating to section 176 the following new item:
				
					
						Sec. 177. Credit valuation adjustment..
			
	
		August 7, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
